Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently amended) A system platform server having a non-transitory computer- readable storage medium comprising programmable instructions adapted to be executed on one or more processors of the system platform server and to perform a method of: 
receiving registration information from a plurality of users, where registered users are provided with access to the system platform server through their mobile devices; 
detecting and tracking the registered users' locations through their mobile devices when the registered users access the system platform server through their mobile devices; 
receiving search criteria from a first user that is accessing the system platform server through the first user's mobile device, where the search criteria instructs the system platform server to search for users who match the search criteria in the system platform server's database; 
causing users who match the search criteria and are within a specified distance of the first user to be displayed by photos or avatars on a map or a list generated on the first user's mobile device; 
providing the first user with an option to select one of five status modes towards a second user shown on the map or the list through the first user's mobile device, wherein first status mode is set as default which does not allow the first user's mobile device to receive initial notifications from the second user's mobile device, second status mode allows the first user's mobile device to receive an initial notification from the second user's mobile device only if the second user has never sent a previous notification to the first user before, third status mode allows the first user's mobile device to receive additional notifications from the second user's mobile device if the second user has sent a previous notification to the first user before but the first user has not responded to the second user's previous notification, fourth status mode causes an alert to be sent from the first user's mobile device to the second user's mobile device to make the second user aware that the first user shows interest in the second user and is only available after the second user responds to the alert sent by the first user's mobile device, and fifth status 10Appl. No.: 15/633,080Attorney Docket No.: 2096.101 Response Dated July 1, 2022Customer No.: 95674 Reply to Office Action of September 12, 2018 mode allows the first user's mobile device to establish direct text or call communication with the second user's mobile device and the first user is given permission through the first user's mobile device to invite the second user to participate in an activity in a virtual environment and the fifth status mode cannot be selected until the first user and the second user have designated each other at the fourth status mode;
 wherein in selecting the status mode for the second user, the first user can only select a status mode that is one level higher or any level lower than the second user's current status mode, where the first status mode represents the lowest level, and fifth status mode represents the highest level; 
wherein each of the registered users are depicted by a virtual avatar or photo on the system platform server that resembles the user's real face; 
providing the first user with an option to select a secret admirer mode through the first user's mobile device, wherein when the secret admirer mode is switched ON by the first user, the first user can receive and send notifications specifically designed for the secret admirer mode to and from a second user; 
causing the second user's photo or avatar to reduce 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Please refer to the Patent Board Decision of May 12, 2022.  The Examiner was affirmed on 112 and 101 rejections and reversed on the 103.  Applicant has amended claims 1 and 17 is include limitations that were found to render the claims eligible under 101 by reciting limitations of cancelled claims 8 and 18, thereby overcoming the previous 101 rejection.  (see Non-final OA of September 12, 2018).  Applicant has further amended claims 1, 15 and 17 to overcome the 112 rejections.
Khan et al. (US Pub. No. 2011/0238755) discloses: 
Receiving registration information from users  (P[0031]) via a mobile device (Abstract); and a platform server;  (P[0211])
detecting and tracking users’ location through their mobile devices when accessing the server;  (P[0029])
allowing a first user to select criteria of users (P[0036]) and detecting users who can be detected and who meet the first user's selected criteria within a specified range or condition and displaying information about the users on a map or a list or both;  (P[0018]; P[0028]; P[0039]; Photos are shown in Fig. 3L and 3Q)
Khan discloses users selecting one of multiple function modes that established the nature of interaction. (P[0035-0037]). Khan also discloses providing user options for selection with respect to visibility (Fig. 3J and 3K) but does not disclose that the settings are user selectable with respect to individual second users.
Roach (US Pub. No. 2009/0024741) discloses that a user selects access levels with respect to the amount of information that can be accessed. (P[0055]; P[0062] and Fig. 4.  Sliders give the ability to change mode to any level lower than a current level.).  Roach further discloses a plurality of access levels (P[0062]: range 0 to 10; P[0068]: 0 is default (thus equivalent to first status mode)).
Mizuguchi et al. (US Pub. No. 2013/0117296) discloses six (and therefore discloses five) where the levels vary in terms of communication levels. (P[0050-0055]) and a step-wise manner of moving through different communication levels. (P[0043]).  The levels (P[0050-0055]) that Mizuguchi discloses are equivalent to the first – fifth status modes.
Kramer et al. (US Pub. No. 2013/0137464) discloses “crushes” and displaying crush matches (P[0698]).
Steelberg (US Pub. No. 2016/0224767) discloses blur distortion and a progression reveal based on meeting criteria (P[0065]) of a dating partner’s profile and picture. (P[0074]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629